Motion, insofar as it seeks leave to appeal from that portion of the February 8, 1999 Appellate Division order that affirmed the March 20, 1998 Supreme Court order, denied; motion for *1031leave to appeal otherwise dismissed upon the ground that the remainder of the February 8, 1999 Appellate Division order and the order of the Appellate Division denying reargument or, in the alternative, leave to appeal to the Court of Appeals, do not finally determine the action within the meaning of the Constitution.
Judge Rosenblatt taking no part.